Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 BAYMONT FRANCHISE SYSTEMS,
 INC.,

                Plaintiff                                  Civil Action No. 18-620

        V.                                                 OPINION & ORDER

 THE BERNSTEIN COMPANY, LLC, et
 a!,

                Defendants.


John Michael Vazguezg U.S.D.J.

        Currently before the Court is a motion to dismiss filed by Defendant David B. Bernstein

(“Bernstein” or “Defendant”).    Bernstein seeks dismissal of the complaint as to himself for

insufficient service of process. D.E. 16. Plaintiff filed a brief in opposition to which Defendant

replied.’ D.E. 17, 19. The Court reviewed the submissions in support and in opposition, and

considered the motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R.

78.1(b). For the reasons stated below, Defendant’s motion is DENIED.

   I.        FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff, Baymont Franchise Systems, Inc. (“Baymont” or “Plaintiff’), filed a Complaint

against Bernstein and the Bernstein Company, LLC (individually “TBC” and collectively

“Defendants”) asserting breach of a franchise agreement.       Compl., D.E. 1.    After filing the



 Bernstein’s brief in support of his motion to dismiss (D.E. 16) will be referred to as “Def. Br.”;
Plaintiffs’ Memorandum in Opposition (D.E. 17) will be referred to as “Pif. Opp.”; and Bernstein’s
Reply Brief in support of his motion (D.E. 19) will be referred to as “Reply Br.”
Complaint on January 16, 2018, Plaintiff forwarded the summons and complaint by letter dated

January 17, 2018 to Recon Management Group, LLC (“Recon”) to effectuate personal service

upon Defendants. Plf. Opp. at 1.

           Recon assumed responsibility for the file on January 22, 2018 and conducted preliminary

research to detennine Defendant’s current address in New Orleans, Louisiana. Affidavit of

Diligent Efforts as to David B. Bernstein (“Diligent Efforts Aff.”)   ¶ 2-3, D.E. 9. As a result,
Recon forwarded the summons and complaint to a Louisiana process server who initially informed

Recon that the Defendant was believed deceased. Upon further research, Recon detennined that

the deceased was a relative of Bernstein. Recon, however, identified a new address that was

allegedly connected to Defendant. Id.      ¶J 3-12. The Louisiana process server made multiple,
unsuccessful attempts to personally serve Bernstein at both of the addresses believed to be

associated with Defendant between March 1,2018 to March 27, 2018. Id.       ¶J 7-10.
           The Louisiana process serve was able to serve TBC on March 26, 2018. Id.   ¶ 20. Bernstein
is a member of TBC. Compl.       ¶ 3.
           On March 29, 2018, Recon obtained a third address and a mobile phone number from

Plaintiff and provided the Louisiana process server with the updated information. Diligent Efforts

Aff.   ¶   14-15. The Louisiana server attempted to serve Bernstein at this address on March 31 and

April 2. The process server was unable to locate any person at this new address but left a voicemail

on the provided mobile phone number during both attempts. Id.        ¶J 16-17. On April 2, 2018,
Bernstein returned the process server’s call. The process server alleges that Bernstein immediately

ended the call after the process server explained who he was and that he had a delivery for

Bernstein. Id.    ¶ 18. Bernstein disputes that he hung up to avoid service, and instead explained
that the server was difficult on the phone and believing the conversation was over, he ended the



                                                  2
phone call. Affidavit of David B. Bernstein       ¶ 2,   D.E. 19. Ultimately, Recon notified Plaintiff on

April 2, 201$ that it had not been able to serve Bernstein personally. Diligent Efforts Aff.       ¶J   19-

20.

            On April 13, 2018, Plaintiffs counsel mailed a copy of the summons and complaint to

Bernstein via regular and certified mail. Affidavit of Effectuated Service as to Defendant David

B. Bernstein (“Bernstein Service Aff.”)       ¶J 3-5,   D.E. 9. Plaintiffs counsel represents that neither

the certified mail receipt, nor the regular mailing were returned. Plf. Opp. at 2 n.2. Therefore,

Plaintiff filed the Affidavit of Effectuated Service on April 17, 2018. See Bernstein Service Aff.

            Bernstein filed the instant motion to dismiss on June 13, 201$ arguing that Plaintiff failed

to properly effect service of process on him under the Federal Rules of Civil Procedure and the

Louisiana Code of Civil Procedure. D.E. 16.

      II.      ANALYSIS

            Federal Rule of Civil Procedure 4 requires that a plaintiff serve each defendant in the matter

with a summons and copy of the complaint. Fed. R. Civ. P. 4(c)(1). If a defendant is not served

within 90 days after filing the complaint, the court must dismiss the action without prejudice or

order that service be made by a specified time. fed. R. Civ. P. 4(m). Rule 1 2(b)(5) permits a court

to dismiss a complaint for insufficient service of process. Fed. R. Civ. P. 12(b)(5). The party

effecting service has the burden of establishing that service was sufficient. Grand Entm ‘t Grp.,

Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 488 (3d Cir. 1993). Courts, however, have “broad

discretion” in deciding a motion to dismiss pursuant to Rule 12(b)(5). Hoist v. New Jersey, No.

12-5370, 2013 WL 5467313, at *3 (D.N.J. Sept. 30, 2013). When the party serving process has

acted in good faith but fails to effect sufficient service of process “courts are reluctant to dismiss

an action.” Ramada Worldwide Inc. v. ShrUi Krupa, LLC, No. 07—2726, 2013 WL 1903295, at *6



                                                         3
(D.N.J. Apr.17, 2013). Moreover, if the defendant has been afforded due process, technical

violations of rules concerning service of process are generally not sufficient to defeat the court’s

jurisdiction. See O’Connor v. Altits, 67 N.J. 106, 127-28 (1975).

       At the outset, Defendant maintains that service was insufficient as it did not comport with

either the Federal Rules of Civil Procedure or Louisiana law. Def. Br. at 2-3. Plaintiff contends

that substituted service by mail was proper under New Jersey law, and therefore, it satisfied the

requirements of Rule 4(e). Plf.   Opp. at 2.   Rule 4(e) provides four methods for effecting service

in a district court: (1) personal service upon the individual; (2) leaving a copy at the individual’s

dwelling or place of abode with someone of a suitable age who resides there; (3) delivering the

summons and complaint to the party’s legal agent; or (4) serving the defendant in accordance with

the state laws where the district court sits or where service is made.         fed. R. Civ. P. 4(e).

Accordingly, Plaintiff may serve Bernstein pursuant to the Federal Rules of Civil Procedure,

Louisiana law or New Jersey law. Fed. R. Civ. P. 4(e)(1).

       New Jersey Court Rule 4:4-4(b) “prescrib[es] the modes of service by which personal

jurisdiction may be obtained over a person not present in New Jersey.” US. Bank Nat ‘1 Ass       ‘ii   v.

Cztrcio, 444 N.J. Super. 94, 108 (App. Div. 2016) (quoting Pressler & Verniero, N.J Court Rttles,

cmt. 3 on R. 4-4 (2018)). To that end, Rule 4:4-4(b) states that

       [i]f it appears by affidavit satisfying the requirements of R. 4:4-5(b) that despite
       diligent effort and inquiry personal service cannot be made in accordance with
       paragraph (a) of this rule, then consistent with due process of law, in personam
       jurisdiction may be obtained over any defendant [by]        . mailing a copy of the
                                                                       .   .




       summons and complaint by registered or certified mail, return receipt requested,
       and, simultaneously, by ordinary mail to        .the individual’s dwelling house or
                                                           .   .




       usual place of abode.

N.J. Ct. R. 4:4-4(b)(1)(C). New Jersey Court Rule 4:4-5(b) requires the plaintiff to submit an

affidavit stating that despite diligent inquiry and effort, the defendant cannot be personally served



                                                   4
in New Jersey. N.J. Ct. R. 4:4-5(b); see also Sobel v, Long Island Entm ‘t Prods., Inc., 329 N.J.

Super. 285, 291 (App. Div. 2000). Here, Plaintiff provided the Court with an affidavit of diligence

explaining that Plaintiffs process server attempted to serve Bernstein in Louisiana on multiple

occasions. See Bernstein Service Aff. Ex. A. Accordingly, service by mail was permitted under

the New Jersey court rules. US. Bank Nat ‘lAss ‘n, 444 N.J. Super. at 108-09. Moreover, Plaintiff

complied with New Jersey Court Rule 4:4-b(1)(C) by mailing a copy of the summons and

complaint by certified and regular mail. See Bernstein Service Aff       ¶   5. As a result, the Court

concludes that Plaintiff properly effected service upon Bernstein pursuant to New Jersey law. See,

e.g., Camara v. Stevens Transport, No. 14-2042, 2016 WL 8698532, at *5 (D.N.J. Jan. 8, 2016)

(concluding that out-of-state corporation was properly served by mail pursuant to New Jersey law

after multiple failed attempts to personally serve).

       Bernstein contends that he has not been served because he never received documents via

certified mail. See Def. Br. at 1. Bernstein, however, does not appear to maintain that he has not

received a copy of the summons and complaint via regular mail. Moreover, Plaintiff states that

neither the certified mail receipt, nor the regular mailing were returned. Plf.     Opp.   at 2 n.2. In

addition, Bernstein appears to argue that Plaintiffs failure to provide him with proof of service

demonstrates that he was not actually served. Del Br. at 3. However, “[flailure to make proof of

service does not affect the validity of service.” N.J. Ct. R. 4:4-7; see also Fed. R. Civ. P. 4(l)(3).

       Critical to the Court’s conclusion that Bernstein was served is the fact that Bernstein is

clearly aware of this matter. Bernstein a member of TBC, who was properly served. Moreover,

Bernstein requested permission to personally represent the company in this matter. D.E. 12.

Finally, Bernstein does not deny speaking with the process server that was attempting to personally

serve him. Del Reply at 3-4. “Where, as here, there is actual notice, every technical violation of



                                                   5
the nile or failure of strict compliance may not invalidate the service of process.” Camaro, 2016

WL $698532, at *6 (quoting Coutter v. US. Dep’t of Homeland Sec., No. 07-4894, 200$ WL

44 16454, at *4 (D.N.J. Sept. 24, 200$)).

       Accordingly, for the reasons set forth above and for good cause shown

       IT IS on this 1st day of April, 2019

       ORDERED that Defendant David B. Bernstein’s motion to dismiss (D.E. 16) is DENIED.

                                              c\QL.&Q’vr
                                              John Michael Vazqu47.D.J.
                                                                       /




                                                6
